DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/10/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5-6, 11, 24-25, 27-41, and 50-53 are pending (claim set as filed on 05/10/2021).

Priority
	This application is a CON of 16/260,052 filed on 01/28/2019, which has provisional applications no. 62/776,329 filed on 12/06/2018 and provisional application no. 62/622,489 filed on 01/26/2018.

Information Disclosure Statement
	The Information Disclosure Statement filed on 05/10/2021 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 06/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application no. 16/260,052 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawal of Rejections
The response and amendments filed on 05/10/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
	Regarding independent claims 1-2 and 5-6 which recite, in part, “A composition prepared by a process” and therefore, such language invokes the interpretation of product-by-process limitations. The MPEP at 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps … Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-6, 11, 24-25, 27-41, and 50-53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Independent claims 1-2 and 5-6 were amended to recite the limitation of “the combined and activated interactomes comprise altered protein-protein interactions” is both broad and vague because it is not clear if the composition is claiming an activity of the protein (i.e. the interaction) or if Applicant is attempting to claim a modified shape of a protein. If the latter, then one of ordinary skill in the art cannot at once envisage or ascertain this exact structure. For example, if a protein shifts or folds its conformational shape and reforms to its starting position, it is unclear if this state would meet the vague claimed phrase because it would be deemed to have been altered. Alternatively, there are various possibilities of protein-protein interactions 
Furthermore, regarding the amended phrase of “skeletal myocyte proteins”, it is not distinctively clear what is meant by this phrase (in particular, the adjectives of “skeletal myocyte” raises confusion). It is first noted that the instant specification does not have a definition of said phrase (i.e. the specification does not mention or have a recitation of the word “myocyte”). Although, one of ordinary skill in the art would understand the term “myocyte” to mean a muscle cell, the emphasis of patentability of product or composition claims are the distinctive structural features or elements (in this case, the protein structure). In other words, the question that arises is what the structural differences (emphasis added) are between proteins from a skeletal muscle tissue versus, for instance, proteins from an adipose tissue wherein the specification provides no guidance to such distinction. For example, dependent claims 50-53 recite the protein of EGF which has a protein structure of 53 amino acids residues and thus, one of ordinary skill in the art cannot ascertain (especially in the peculiar case of product-by-process drafting limitation) how the claim’s skeletal myocyte protein of EGF is any different from an EGF protein from another tissue source. It is requested that Applicant points to the instant specification for support of said phrase “skeletal myocyte proteins” with emphasis on its structure. Accordingly, the phrase has been considered but the adjective of skeletal myocyte does not appear to add any structural patentable weight. 
Claims 11, 24-25, 27-41, and 50-53 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Maintained Rejections
Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 11, 24-25, and 27-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Lough (WO 2016/089825 A1) - previously cited.
Lough’s general disclosure relates to constructs of micro-aggregate multicellular grafts containing Leucine-rich repeat-containing G-protein coupled Receptor (LGR) expressing cells for wound therapy applications, tissue engineering, cell therapy applications, regenerative medicine applications, medical/therapeutic applications, tissue healing applications, immune therapy applications, and tissue transplant therapy applications (see abstract & page 1, lines 11-19).
Regarding claims 1-2 and 5-6, Lough teaches a minimally polarized micro-aggregate multi-cellular composition including isolated living LGR expressing cells and a multi-dimensional support selected from the group consisting of scaffolding, collagen, matrix, particle, and fiber (see pages 4-5, adjoining ¶). Lough disclose a composition comprising stimulated biological material derived from an interface compartment (LGR expressing epithelial stem cell-seeded scaffold in providing an immediate, deliverable and viable tissue barrier (interface compartment) that is capable of maintaining a stem cell colony focus with concomitant acellular (acellular/decellularized support tissue or dermis that can be seeded with LGR6+ GFP ESC (see Figures 1C, 2A-B, 4A; and page 4, lines 3-8, page 17, lines 26-32; page 19, lines 4-5; page 20, lines 20-23). Lough teaches topical application (see page 22, lines 16-34, & page 30, lines 1-10). Lough teaches a multi-dimensional support selected from the group consisting of scaffolding, collagen, matrix, particle, and fiber (see page 5, lines 1-4). Lough teaches hydroxyapatite (see page 12, lines 11-21).
Claim interpretation: regarding claims 24-25, 30-31, 34-35, and 38-39, for the reasons discussed above, these limitations are interpreted as embodiments of the product-by-process limitation wherein determination of patentability is based on the product itself (i.e. the distinctive structural limitations in the claims) (MPEP 2113). In other words, it should be the structure that is recited in the claims that is assessed for patentability of a product claim and these claims do not provide such a structure for analysis. 
claims 6 and 27, Lough teaches freeze drying (see page 30, exemplary protocol, & example 6). 
Regarding claims 28, 36, and 40, Lough teaches for wound therapy applications, tissue engineering, cell therapy applications, regenerative medicine applications, medical/therapeutic applications, tissue healing applications, immune therapy applications, and tissue transplant therapy (see abstract).
Regarding claims 29, 37, and 41, Lough teaches collagen-based solution with gentle swirling. Adding ECM and viability proteins to the suspension (see page 30, lines 1-25).
Consequently, the claimed product appears to be anticipated by the reference based on the fact that the prior art reference of Lough discloses a composition comprising stimulated biological material derived from an interface compartment, acellular, and comprises proteins. 
However, in the alternative, even if the reference products and the claimed products are not one and the same and there is, in fact, no anticipation, the reference products would, nevertheless, have rendered the claimed products obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any nominal difference between the products would appear to be reasonably expected variances due to the extraction or purification process. Regardless if there may be minor variations, it is believed that the both the instant claims and reference product are directed to a composition comprising stimulated biological material derived from an interface compartment, acellular, and comprises proteins. Thus, the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
Regarding the propriety of this type of alternative rejection, note that MPEP 2113 states that:

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 180 USPQ 324 (CCPA 1974)."
Accordingly, the claimed composition thereof would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC §102-103. In either case, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lough as applied to claims 1-2, 5-6, 24-25, and 27-41 above, and in view of Tseng (US 2013/0195993 A) - previously cited references. 
Lough’s disclosure is taught above as it pertains to constructs of micro-aggregate multicellular grafts containing Leucine-rich repeat-containing G-protein coupled Receptor (LGR) expressing cells for wound therapy applications. 
However, Lough does not teach the composition comprising the pharmaceutical additives (biocompatible transfer agents; emulsifying agent) (claim 11).
Tseng’s general disclosure relates to compositions and method for modulating cellular physiology and pathological processing which can be used to treat various diseases such as wound healing, inflammation and angiogenesis-related diseases (see abstract & ¶ [0003]). Tseng teaches the compositions comprises carrier materials which are commonly used excipients in pharmaceutics which include binders, suspending agents, disintegration agents, filling agents, surfactants, solubilizers, stabilizers, lubricants, wetting agents, diluents, and the like (see ¶ [0012]-[0013]).
Tseng teaches binders include gelatin (see ¶ [0011], [0013], [0153]); surfactants include poloxamers (see ¶ [0034]) and further teaches dispersing agents include poloxamers, alginates (see ¶ [0016]). Tseng teaches suitable carriers include petroleum jelly (see ¶ [0120]) and surfactants include lecithin (claim 11) (see ¶ [0124]). Tseng teaches the compositions can be mixed with a thickener such as extracellular matrix components such as collagen (see ¶ [0007]). Tseng teaches an absorption enhancer or carrier can include absorbable pharmaceutically acceptable solvents to assist passage through the skin (e.g. transdermal systems which are  Tseng teaches formulations of gels, cream, or pastes (see ¶ [0107], [0113]-[0114, [0131]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to employ the pharmaceutical additives and formulations such as taught by Tseng for the composition of Lough. The claimed components and formulations are considered well-known, routine, and commonly used in the pharmaceutical composition arts wherein Tseng discloses the compositions comprises carrier materials which are commonly used excipients in pharmaceutics. Thus, it is considered no more than combining well known prior art elements according to their established functions for predictable results. The ordinary artisan would have had a reasonable expectation of success because both Lough and Tseng are in the same field of endeavor directed to compositions for wound therapy. 
	 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 05/10/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing page 9 of the remarks) that “the altered protein-protein interactions relate to the altered structure of the acellular composition and should be considered when assessing patentability of the product-by-process claims. The altered protein-protein interactions are a distinctive structural characteristics”, this assertion is not entirely clear because the amended claim limitations remain vague in regards to the structure of the composition’s elements. As discussed above, the limitation of “the combined and activated interactomes comprise altered protein-protein interactions” is both broad and vague as one of ordinary skill in the art cannot at once envisage or ascertain this exact structure. Moreover, this 
In response to Applicant’s argument (addressing page 9 of the remarks) that “the independent claims have also been amended to recite “the proteins comprise skeletal myocyte proteins and collagen”, for the reasons discussed above, although, one of ordinary skill in the art would understand the term “myocyte” to mean a muscle cell, the emphasis of patentability of product or composition claims are the distinctive structural features or elements (in this case, the protein structure). In other words, the question that arises is what the structural differences (emphasis added) are between proteins from a skeletal muscle tissue versus, for instance, proteins from an adipose tissue wherein the specification provides no guidance to such distinction. For example, dependent claims 50-53 recite the protein of EGF which has a protein structure of 53 amino acids residues and thus, one of ordinary skill in the art cannot ascertain (especially in the case of product-by-process claims) how the claim’s skeletal myocyte protein of EGF is any different from an EGF protein from another tissue source.
In response to Applicant’s argument (addressing pages 9-10 of the remarks) that “Lough does not disclose or suggest a combination of intracellular and extracellular proteins from the mammalian skeletal tissue interface in the biocompatible liquid material”, this argument is not persuasive because these are product-by-process limitations wherein it is the patentability of the product claimed and not of the recited process steps which must be established. The claims do not set forth the structural difference between intracellular proteins versus extracellular proteins. Said differently in a basic sense, merely indicating where the protein is located or obtained from does not provide any structural distinction. 

New Grounds of Rejection
Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 24-25, 27-41, and 50-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Sumitran (US 2018/0303970 A1, which has a WO 2017/076782 publication date of 11/05/2017). 
Sumitran relates to a composition of an engineered biomaterial including extracellular matrix components of a mammalian tissue and a polymer; method of wound healing; and methods delivering therapeutic agents, growth factors, or hydration for wound healing to a subject in need thereof (claims 28, 32, 36, and 40) (see abstract). 
	Regarding the composition, Sumitran teaches the mammalian tissue may be a decellularized mammalian tissue wherein the components of the ECM are or may be isolated and/or purified from a tissue of a mammal comprising ECM components (e.g. collagens, elastins, laminins, glycosaminoglycans, proteoglycans, antimicrobials, chemoattractants, cytokines, and growth factors (see ¶ [0006], [0024]). The composition may a gel composition (i.e. topical formulation, claim 3) (see ¶ [0007], [0023], [0044], [0051]). The composition is or may include mammalian tissue and/or extracellular matrix (ECM) components of mammalian tissue, one or more buffers, and one or more of: nutrients, growth factors, and/or polymers. The buffer is or may be a complete cell culture medium (i.e. a biocompatible liquid material, claims 29, 33, 37, and 41) (see ¶ [0049]). Sumitran teaches the biomaterial may include collagen, alginate, or hydroxyapatite (see ¶ [0050], [0052]-[0053]). Sumitran teaches prepared by treating the tissue claim 6, 27) (see ¶ [0090], [0096], [0179]-[0180]). 
	Regarding claims 50-53 pertaining to the proteins, Sumitran teaches the composition may comprise any combination of one or more of: MCP-1, VEGF, and EGF (see ¶ [0060], and page 16: claim 4). 
Claim interpretation: regarding claims 24-25, 30-31, 34-35, and 38-39, for the reasons discussed above, these limitations are interpreted as embodiments of the product-by-process limitation wherein determination of patentability is based on the product itself (i.e. the distinctive structural limitations in the claims) (MPEP 2113). In other words, it should be the structure that is recited in the claims that is assessed for patentability of a product claim and these claims do not provide such a structure for analysis. 
For the reasons stated above with regards to product-by-process limitations, consequently, the claimed product appears to be anticipated by the reference based on the fact that the prior art reference of Sumitran discloses a composition that is decellularized and comprises the same proteins and collagen. The end product appears to be the same.
However, in the alternative, even if the reference products and the claimed products are not one and the same and there is, in fact, no anticipation, the reference products would, nevertheless, have rendered the claimed products obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any nominal difference between the products would appear to be reasonably expected variances due to the extraction or purification process. Regardless if there may be minor variations, it is believed that the both the instant claims and reference product are directed to a composition comprising stimulated biological material derived from an interface compartment, acellular, and comprises proteins. Thus, the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
For the reasons reprised from above, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 180 USPQ 324 (CCPA 1974)."
. 

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 5-6, 24-25, 28, 30-31, 34-36, and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 15-16, 18-20, and 22-24 (claim set as filed on 08/16/2021) of co-pending Application no. 16/260,096. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2 and 5-6, co-pending ‘096 teaches a composition comprising a mammalian muscle skeletal tissue interface (see ‘096’s claims 1 and 22) and ECM elements of collagen, glycoproteins (see ‘096’s claims 10-11). Regarding the product-by-process limitations, co-pending ‘096 teaches a method for preparing the composition comprising disrupting an isolated mammalian muscle tissue interface (see ‘096’s claims 18-20). 

Regarding claims 24-25, 30-31, 34-35, and 38-39, co-pending ‘096 teaches wherein the mammalian muscle skeletal tissue interface is myo-tissue interface, tendon or fascial interface, and is human (see ‘096’s claims 23-24). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653